LEVINE, Justice.
Dana Dibble appeals from a district court order affirming the decision of the Director of the North Dakota State Department of Transportation suspending Dibble’s driving privileges. Dibble raises the identical issue decided in Kummer v. Backes, 486 N.W.2d 252 (N.D.1992). Dibble’s assertions in support of his position likewise mirror those we rejected in Kummer, supra.
Accordingly, we affirm pursuant to Rule 35.1(a)(7), NDRAppP.
ERICKSTAD, C.J., and VANDE WALLE, MESCHKE and JOHNSON, JJ., concur.